                       Exhibit A




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 1 of 37
                                                                                                          Electronically Filed - Platte - April 22, 2019 - 04:26 PM
                                                                                 19AE-CC00134

                IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

 TILISA RAYFORD,                                  )
 c/o Cornerstone Law Firm                         )
 8350 N. St. Clair Ave., Ste. 225                 )
 Kansas City, MO 64151                            )
                                                  )
 PLAINTIFF,                                       )          Case No.:
                                                  )
 v.                                               )
                                                  )
 MAIN EVENT ENTERTAINMENT,                        )       REQUEST FOR JURY TRIAL
 LP.                                              )
 Registered Agent:                                )
 The Corporation Company                          )
 120 South Central Avenue                         )
 Clayton, MO 63105                                )
                                                  )
 DEFENDANT.                                       )

                                    PETITION FOR DAMAGES
                                         (Case Type TJ)

         COMES NOW Plaintiff Tilisa Rayford, by and through her attorney, and for her cause of

action against Defendant Main Event Entertainment, Inc. states and alleges as follows:

                                       Parties and Jurisdiction

      1. This is an employment case based upon and arising under the Missouri Human Rights Act,

         MO. REV. STAT. §§ 213.010 et seq. (“MHRA”) and the Family Medical Leave Act, 29

         U.S.C. §§ 2601 et seq. (“FMLA”).

      2. Plaintiff is a citizen of the state of Missouri, currently residing in Belton, Jackson County,

         Missouri.

      3. Defendant Main Event Entertainment, LP (“Main Event”) is and was at all relevant times

         a limited partnership organized under the laws of Texas conducting substantial and

         continuous business in the state of Missouri.




          Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 2 of 37
                                                                                               Electronically Filed - Platte - April 22, 2019 - 04:26 PM
4. Defendant Main Event maintains and operates a place of business at 8081 NW Roanridge

   Road, Kansas City, Platte County, Missouri 64151.

5. At all relevant times, Main Event employed fifty or more employees within a seventy-five-

   mile radius.

6. At all relevant times, Main Event engaged in interstate commerce.

7. Main Event is an employer within the meaning of the MHRA.

8. Main Event is an employer within in the meaning of the FMLA.

9. This court has jurisdiction over the parties and subject matter of this action.

10. Venue is proper pursuant to MO. REV. STAT. § 508.010 because Plaintiff was first injured

   by the alleged wrongful acts in Platte County, Missouri.

                                 Administrative Procedures

11. On July 26, 2018, Plaintiff timely filed with the Missouri Commission on Human Rights

   (“MCHR”) and the Equal Employment Opportunity Commission (“EEOC”) a Charge of

   Discrimination against Defendant alleging disability discrimination, race discrimination,

   sex discrimination, and retaliation (attached as Exhibit 1 and incorporated herein by

   reference).

12. On January 23, 2019, the MCHR issued to Plaintiff a Notice of Right to Sue (attached as

   Exhibit 2 and incorporated herein by reference).

13. The aforesaid Charge of Discrimination provided the MCHR sufficient opportunity to

   investigate the full scope of the controversy between the parties and, accordingly, the

   sweep of this judicial complaint may be and is as broad as the scope of a MCHR

   investigation, which could reasonably be expected to have grown out of the Charge of

   Discrimination.




                                           2 of 18
    Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 3 of 37
                                                                                                         Electronically Filed - Platte - April 22, 2019 - 04:26 PM
14. This lawsuit is filed within ninety (90) days of the issuance of the MCHR’s Notice of Right

    to Sue.

15. Plaintiff has satisfied all private, administrative, and judicial prerequisites to the institution

    of this action.

16. This action is filed within the applicable statute of limitations.

                               Additional Factual Allegations

17. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

    all of the above numbered paragraphs.

18. Plaintiff began working as a Sales Manager for Main Event around October 2016.

19. On November 8, 2017, Plaintiff was in a car accident and sustained injuries to her head,

    back, and neck.

20. As a result of her car accident, Plaintiff was diagnosed with a concussion and a cervical

    strain/sprain.

21. Plaintiff’s concussion and cervical strain/sprain caused Plaintiff severe headaches and

    severe pain in her neck and back.

22. Plaintiff’s chiropractor recommended that she refrain from working because Plaintiff’s

    daily commute and extended use of a computer at work would aggravate her existing

    symptoms.

23. On December 14, 2017, Plaintiff emailed Gigi Wagner, Defendant’s Regional Sales

    Manager, and informed Ms. Wagner of her condition. Plaintiff mentioned her recently-

    imposed restrictions and requested if she could work from home.




                                             3 of 18
     Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 4 of 37
                                                                                                  Electronically Filed - Platte - April 22, 2019 - 04:26 PM
24. Plaintiff also contacted Defendant’s Human Resources department on December 14, 2017

   and conveyed that she wished to discuss her medical condition as well as the options

   available to her.

25. On December 15, 2017, Plaintiff was scheduled to work but had yet to receive a response

   from HR about potential accommodations. Because Plaintiff was experiencing particularly

   severe pain that day, Plaintiff emailed HR to advise that she would be unable to report to

   work.

26. In response to Plaintiff’s email to HR, Steve Toliver, Defendant’s District Manager, told

   Plaintiff that she should start the process to take an extended leave of absence of absence;

   no accommodations were discussed with Plaintiff.

27. On or about December 19, 2017, Plaintiff submitted paperwork to HR and requested

   intermittent FMLA leave per her physician’s recommendation.

28. Though Plaintiff only requested intermittent FMLA leave, Defendant took away many of

   Plaintiff’s job duties and re-assigned these duties to Plaintiff’s coworkers.

29. After Plaintiff requested leave, she was approached by numerous coworkers who inquired

   about Plaintiff’s medical condition and/or medical leave. Plaintiff was concerned that

   management had been freely discussing her situation amongst her coworkers.

30. On or around December 22, 2017, Plaintiff told Wayne Stancil, Vice President of

   Operations, that she felted targeted at work because of her condition. In response, Mr.

   Stancil became angry and sent Plaintiff home from work. Mr. Stancil told Plaintiff not to

   return to work until she could provide a doctor’s note permitting her to return to work.

31. After Plaintiff obtained and provided a doctor’s note permitting her to return to work,

   Plaintiff returned to work on December 27, 2017.




                                          4 of 18
    Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 5 of 37
                                                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM
32. Upon Plaintiff’s return to work, Mr. Toliver approached Plaintiff on several occasions to

   inquire about her medical condition; Mr. Toliver conveyed that this information should be

   provided to her instead of HR.

33. On January 9, 2018, Plaintiff addressed her concerns with Mr. Toliver with HR.

34. Plaintiff then discovered that Mr. Toliver had arranged for all of Plaintiff’s emails to be

   sent to one of Plaintiff’s coworkers.

35. Around mid-January 2018, Plaintiff provided Defendant with a note from her doctor that

   stated Plaintiff could work up to 8 hours per day but needed some time off for medical

   treatment and therapy.

36. On or around January 18, 2018, Plaintiff was informed her request for FMLA had been

   denied. As a result, Plaintiff continued to work full time and Defendant required her to

   make up any time she missed for doctor’s appointments and/or utilize her PTO for said

   leave.

37. Mr. Toliver continued to closely monitor Plaintiff while she worked; for example, on days

   when Plaintiff needed to leave work to attend a doctor’s appointment, Mr. Toliver went to

   Plaintiff’s work location to stand in the doorway of Plaintiff’s office, staring at Plaintiff

   and her watch intermittently.

38. Plaintiff’s job duties continued to be allocated to other employees, including Plaintiff’s

   subordinate. Plaintiff’s subordinate began bragging that she had assumed extra duties. It

   appeared to Plaintiff that Defendant was grooming Plaintiff’s subordinate to take over

   Plaintiff’s position.




                                           5 of 18
    Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 6 of 37
                                                                                                      Electronically Filed - Platte - April 22, 2019 - 04:26 PM
39. Next, Plaintiff arrived to work one day and discovered that she had been locked out of the

   manager’s office; Mr. Toliver or Mr. Wrightsman had changed the code to the door without

   Plaintiff’s knowledge.

40. Around April 11, 2018, Plaintiff was constructively discharged from employment.

                                       COUNT I
                          Violation under 29 U.S.C. § 2615(a)(1)
                                   FMLA Interference

41. Plaintiff re-alleges and incorporates herein by reference as though fully set forth herein, all

   of the above numbered paragraphs.

42. At all relevant times, Plaintiff had one or more serious health conditions.

43. At all relevant times, Plaintiff was an eligible employee pursuant to the FMLA.

44. By denying Plaintiff’s request(s) for intermittent FMLA leave, Main Event interfered with

   Plaintiff’s FMLA rights.

45. By restructuring Plaintiff’s position and reallocating Plaintiff’s job duties, Main Event

   interfered with Plaintiff’s FMLA rights.

46. At all times mentioned herein, before and after, the above-described perpetrators were

   agents, servants, and employees of Main Event, and were at all such times acting within

   the scope and course of their agency and employment, and/or their actions were expressly

   authorized or ratified by Main Event, thus making Main Event liable for said actions under

   the doctrine respondeat superior.

47. Defendant failed to make good faith efforts to establish and enforce policies to address and

   prevent illegal discrimination against its employees.

48. Defendant failed to properly train or otherwise inform its supervisors and employees

   concerning their duties and obligations under the laws, including the FMLA.




                                            6 of 18
     Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 7 of 37
                                                                                                          Electronically Filed - Platte - April 22, 2019 - 04:26 PM
   49. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

       deprived of income, as well as other monetary and non-monetary benefits.

   50. Pursuant to 29 U.S.C. §2617(a)(3), Plaintiff is entitled to recover reasonable attorneys’ fees

       from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

equitable relief, including but not limited to front-pay and injunctive relief; for liquidated damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                          COUNT II
                             Violation under 29 U.S.C. § 2615(a)(2)
                                       FMLA Retaliation

   51. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

       all the above numbered paragraphs.

   52. At all relevant times, Plaintiff had a serious health condition.

   53. At all relevant times, Plaintiff was an eligible employee pursuant to the FMLA.

   54. Plaintiff engaged in a protected activity each time she requested FMLA leave or otherwise

       inquired about her FMLA rights.

   55. Plaintiff engaged in a protected activity when she took FMLA leave.

   56. Defendant retaliated against Plaintiff by subjecting her to a hostile work environment in

       that Defendant subjected Plaintiff to severe, pervasive and unwanted harassment.




                                                7 of 18
         Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 8 of 37
                                                                                                         Electronically Filed - Platte - April 22, 2019 - 04:26 PM
   57. Defendant retaliated against Plaintiff by constructively discharging her employment in that

       Defendant’s treatment of Plaintiff made Plaintiff’s working conditions intolerable and no

       reasonable person would have remained in Plaintiff’s position.

   58. A causal connection exists between Plaintiff’s exercise of her FMLA rights and each of the

       aforementioned adverse employment actions taken against her.

   59. At all times mentioned herein, before and after, the above described perpetrators were

       agents, servants, and employees of Defendant, and were at all such times acting within the

       scope and course of their agency and employment, and/or their actions were expressly

       authorized or ratified by Defendant, thus making Defendant liable for said actions under

       the doctrine of respondeat superior.

   60. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

       deprived of income, as well as other monetary and non-monetary benefits.

   61. Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to recover reasonable attorneys’

       fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

equitable relief, including but not limited to front-pay and injunctive relief; for liquidated damages

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                          COUNT III
                         Violation of MO. REV. STAT. §§ 213.010 et seq.
                      Disability Discrimination - Failure to Accommodate




                                               8 of 18
        Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 9 of 37
                                                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM
62. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

   all of the above numbered paragraphs.

63. At all relevant times, Plaintiff suffered from a concussion and/or head injury.

64. At all relevant times, Plaintiff suffered from a cervical strain/sprain.

65. Plaintiff’s physical impairments substantially limited her major life activities, including

   but not limited to working, focusing, driving, and sitting.

66. Plaintiff could perform the essential functions of her job with or without reasonable

   accommodation.

67. Plaintiff was disabled pursuant to the MHRA.

68. By requesting intermittent time off work, Plaintiff requested reasonable accommodation

   for her disabilities.

69. By requesting to work from home, Plaintiff requested reasonable accommodation for her

   disabilities.

70. Allowing Plaintiff intermittent time off work did not pose an undue hardship on Defendant.

71. Allowing Plaintiff to work from home did not pose an undue hardship on Defendant.

72. Defendant failed to provide reasonable accommodation to Plaintiff.

73. Defendant refused to engage in the interactive process with Plaintiff to determine

   reasonable accommodation for her disabilities.

74. At all times mentioned herein, before and after, the above described perpetrators were

   agents, servants, and employees of Defendant, and were at all such times acting within the

   scope and course of their agency and employment, and/or their actions were expressly

   authorized or ratified by Defendant, thus making Defendant liable for said actions under

   the doctrine of respondeat superior.




                                            9 of 18
    Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 10 of 37
                                                                                                      Electronically Filed - Platte - April 22, 2019 - 04:26 PM
   75. Defendant failed to make good faith efforts to establish and enforce policies to prevent

       illegal discrimination against its employees.

   76. Defendant failed to properly train or otherwise inform its supervisors and employees

       concerning their duties and obligations under the civil rights laws, including the MHRA.

   77. As shown by the foregoing, Plaintiff suffered intentional discrimination based on her

       disability.

   78. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

       deprived of income, as well as other monetary and non-monetary benefits.

   79. As a further direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

       has suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of

       garden variety emotional distress and related compensatory damages.

   80. Defendant’s conduct was willful, wanton, malicious, and showed complete indifference to

       or conscious disregard for the rights of others, including the rights of Plaintiff, thus

       justifying an award of punitive damages in an amount sufficient to punish Defendant or to

       deter Defendant and other entities from like conduct in the future.

   81. Pursuant to the provisions of the MHRA, Plaintiff is entitled to recover reasonable

       attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to emotional distress; for equitable relief,

including but not limited to front-pay and injunctive relief; for punitive damages; for reasonable

attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as allowed by law;

and for such other and further legal and equitable relief as the Court deems just and proper.




                                              10 of 18
        Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 11 of 37
                                                                                                    Electronically Filed - Platte - April 22, 2019 - 04:26 PM
                                       COUNT IV
                     Violation of MO. REV. STAT. §§ 213.010 et seq.
                   Disability Discrimination—Constructive Discharge

 82. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

     all of the above numbered paragraphs.

 83. At all times relevant, Plaintiff suffered from a concussion, was regarded by Defendant as

     having such an impairment, and/or had a record of such impairment.

 84. At all times relevant, Plaintiff suffered from a cervical strain/sprain, was regarded by

     Defendant as having such an impairment, and/or had a record of such impairment.

 85. Plaintiff’s physical impairments substantially limited her major life activities, including

     but not limited to working, focusing, driving, and sitting.

 86. Plaintiff could perform the essential functions of her job with or without reasonable

     accommodation.

 87. Plaintiff had one or more disabilities as defined by the MHRA.

 88. Motivated by Plaintiff’s actual, record of, or perceived disability, Defendant made

     Plaintiff’s working conditions intolerable.

 89. A reasonable person in Plaintiff’s situation would have found resignation to be the only

     reasonable alternative to employment.

 90. Defendant acted with the intent of forcing Plaintiff to quit her job.

 91. In complaining about Defendant’s conduct, Plaintiff gave Defendant sufficient notice to

     rectify the situation, but Defendant failed to do so.

92. At all times mentioned herein, before and after, the above described perpetrators were

     agents, servants, and employees of Defendant, and were at all such times acting within the

     scope and course of their agency and employment, and/or their actions were expressly




                                            11 of 18
     Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 12 of 37
                                                                                                     Electronically Filed - Platte - April 22, 2019 - 04:26 PM
       authorized or ratified by Defendant, thus making Defendant liable for said actions under

       the doctrine of respondeat superior.

 93. Defendant failed to make good faith efforts to establish and enforce policies to prevent

       illegal discrimination against its employees.

 94. Defendant failed to properly train or otherwise inform its supervisors and employees

       concerning their duties and obligations under the civil rights laws, including the MHRA.

 95. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

       deprived of income, as well as other monetary and non-monetary benefits.

 96. As a further direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

       has suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of

       garden variety emotional distress and related compensatory damages.

 97. Defendant’s conduct was willful, wanton, malicious, and showed complete indifference to

       or conscious disregard for the rights of others, including the rights of Plaintiff, thus

       justifying an award of punitive damages in an amount sufficient to punish Defendant or to

       deter Defendant and other entities from like conduct in the future.

 98. Pursuant to the provisions of the MHRA, Plaintiff is entitled to recover reasonable

       attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to emotional distress; for equitable relief,

including but not limited to front-pay and injunctive relief; for punitive damages; for reasonable

attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as allowed by law;

and for such other and further legal and equitable relief as the Court deems just and proper.




                                              12 of 18
        Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 13 of 37
                                                                                                     Electronically Filed - Platte - April 22, 2019 - 04:26 PM
                                         COUNT V
                       Violation of MO. REV. STAT. §§ 213.010 et seq.
                   Disability Discrimination—Hostile Work Environment

99. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

     all of the above numbered paragraphs. At all times relevant, Plaintiff suffered from a

     concussion, was regarded by Defendant as having such an impairment, and/or had a record

     of such impairment.

100. At all times relevant, Plaintiff suffered from a cervical strain/sprain, was regarded by

     Defendant as having such an impairment, and/or had a record of such impairment.

101. Plaintiff’s physical impairments substantially limited her major life activities, including

     but not limited to working, focusing, driving, and sitting.

102. Plaintiff could perform the essential functions of her job with or without reasonable

     accommodation.

103. Plaintiff had one or more disabilities as defined by the MHRA.

104. Defendant subjected Plaintiff to severe, pervasive, and unwelcome harassment.

105. Plaintiff’s disability status was at least a motivating factor in the harassment to which she

     was subjected.

106. The harassment to which Plaintiff was subjected affected a term, condition or privilege of

     her employment in a manner sufficiently severe to create an abusive work environment.

107. At all times relevant, Defendant knew or should have known of the harassment, and

     Defendant failed to exercise reasonable care to prevent and promptly correct the

     harassment.

108. At all times mentioned herein, before and after, the above described perpetrators were

     agents, servants, and employees of Defendant, and were at all such times acting within the




                                            13 of 18
      Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 14 of 37
                                                                                                     Electronically Filed - Platte - April 22, 2019 - 04:26 PM
       scope and course of their agency and employment, and/or their actions were expressly

       authorized or ratified by Defendant, thus making Defendant liable for said actions under

       the doctrine of respondeat superior.

 109. Defendant failed to make good faith efforts to establish and enforce policies to prevent

       illegal discrimination against its employees.

 110. Defendant failed to properly train or otherwise inform its supervisors and employees

       concerning their duties and obligations under the civil rights laws, including the MHRA.

 111. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

       deprived of income, as well as other monetary and non-monetary benefits.

 112. As a further direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

       has suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of

       garden variety emotional distress and related compensatory damages.

 113. Defendant’s conduct was willful, wanton, malicious, and showed complete indifference to

       or conscious disregard for the rights of others, including the rights of Plaintiff, thus

       justifying an award of punitive damages in an amount sufficient to punish Defendant or to

       deter Defendant and other entities from like conduct in the future.

 114. Pursuant to the provisions of the MHRA, Plaintiff is entitled to recover reasonable

       attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to emotional distress; for equitable relief,

including but not limited to front-pay and injunctive relief; for punitive damages; for reasonable




                                              14 of 18
       Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 15 of 37
                                                                                                     Electronically Filed - Platte - April 22, 2019 - 04:26 PM
attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as allowed by law;

and for such other and further legal and equitable relief as the Court deems just and proper.

                                         COUNT VI
                        Violation of MO. REV. STAT. §§ 213.010 et seq.
                                         Retaliation

 115. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

       all of the above numbered paragraphs.

 116. In requesting reasonable accommodation (i.e. working from home and intermittent leave),

       Plaintiff engaged in one or more protected activities under the MHRA.

 117. Plaintiff could perform the essential functions of her job with or without reasonable

       accommodation.

 118. Defendant retaliated against Plaintiff by subjecting her to a hostile work environment.

 119. Defendant retaliated against Plaintiff by constructively discharging her employment.

 120. A causal connection exists between Plaintiff’s request(s) for accommodation and the

       aforementioned adverse employment actions taken against her.

 121. At all times mentioned herein, before and after, the above described perpetrators were

       agents, servants, and employees of Defendant, and were at all such times acting within the

       scope and course of their agency and employment, and/or their actions were expressly

       authorized or ratified by Defendant, thus making Defendant liable for said actions under

       the doctrine of respondeat superior.

 122. Defendant failed to make good faith efforts to establish and enforce policies to prevent

       illegal discrimination against its employees.

 123. Defendant failed to properly train or otherwise inform its supervisors and employees

       concerning their duties and obligations under the civil rights laws, including the MRHA.




                                              15 of 18
        Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 16 of 37
                                                                                                      Electronically Filed - Platte - April 22, 2019 - 04:26 PM
 124. As shown by the foregoing, Plaintiff suffered intentional retaliation based on her request(s)

       for reasonable accommodation.

 125. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

       deprived of income, as well as other monetary and non-monetary benefits.

 126. As a further direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

       has suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of

       garden variety emotional distress and related compensatory damages.

 127. Defendant’s conduct was willful, wanton, malicious, and showed complete indifference to

       or conscious disregard for the rights of others, including the rights of Plaintiff, thus

       justifying an award of punitive damages in an amount sufficient to punish Defendant or to

       deter Defendant and other entities from like conduct in the future.

 128. Pursuant to the provisions of the MHRA, Plaintiff is entitled to recover reasonable

       attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to emotional distress; for equitable relief,

including but not limited to front-pay and injunctive relief; for punitive damages; for reasonable

attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as allowed by law;

and for such other and further legal and equitable relief as the Court deems just and proper.

                                       COUNT VII
                       Violation of MO. REV. STAT. §§ 213.010 et seq.
                   Race and/or Sex Discrimination—Disparate Treatment

 129. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

       all of the above numbered paragraphs.




                                              16 of 18
        Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 17 of 37
                                                                                                     Electronically Filed - Platte - April 22, 2019 - 04:26 PM
130. Plaintiff is African American and therefore a member of a protected class.

131. Plaintiff is female and therefore a member of a protected class.

132. Defendant permitted male Caucasian employees to freely take FMLA/medical leave

     without repercussion.

133. In interfering with Plaintiff’s FMLA rights, harassing her for requesting/taking FMLA

     leave, and in constructively discharging Plaintiff, Defendant discriminated against Plaintiff

     because of her race and/or sex.

134. At all times mentioned herein, before and after, the above described perpetrators were

     agents, servants, and employees of Defendant, and were at all such times acting within the

     scope and course of their agency and employment, and/or their actions were expressly

     authorized or ratified by Defendant, thus making Defendant liable for said actions under

     the doctrine of respondeat superior.

135. Defendant failed to make good faith efforts to establish and enforce policies to prevent

     illegal discrimination against its employees.

136. Defendant failed to properly train or otherwise inform its supervisors and employees

     concerning their duties and obligations under the civil rights laws, including the MRHA.

137. As shown by the foregoing, Plaintiff suffered intentional retaliation based on her request(s)

     for reasonable accommodation.

138. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

     deprived of income, as well as other monetary and non-monetary benefits.

139. As a further direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

     has suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of

     garden variety emotional distress and related compensatory damages.




                                            17 of 18
      Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 18 of 37
                                                                                                     Electronically Filed - Platte - April 22, 2019 - 04:26 PM
 140. Defendant’s conduct was willful, wanton, malicious, and showed complete indifference to

       or conscious disregard for the rights of others, including the rights of Plaintiff, thus

       justifying an award of punitive damages in an amount sufficient to punish Defendant or to

       deter Defendant and other entities from like conduct in the future.

 141. Pursuant to the provisions of the MHRA, Plaintiff is entitled to recover reasonable

       attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to emotional distress; for equitable relief,

including but not limited to front-pay and injunctive relief; for punitive damages; for reasonable

attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as allowed by law;

and for such other and further legal and equitable relief as the Court deems just and proper.

                                     Demand for Jury Trial

       Plaintiff requests a trial by jury, in the Circuit Court of Platte County, Missouri, on all

counts and allegations of wrongful conduct alleged in this Petition.



                                             Respectfully Submitted,

                                             CORNERSTONE LAW FIRM

                                      By:    /s/ Marc N. Middleton
                                             Marc N. Middleton Mo. Bar #60002
                                             m.middleton@cornerstonefirm.com
                                             Megan L. Stiles       Mo. Bar #69202
                                             m.stiles@cornerstonefirm.com
                                             8350 N. St. Clair Ave. Ste 225
                                             Kansas City, Missouri 64151
                                             Telephone             (816) 581-4040
                                             Facsimile             (816) 741-8889
                                             ATTORNEYS FOR PLAINTIFF



                                              18 of 18
        Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 19 of 37
                                                                    Electronically Filed - Platte - April 22, 2019 - 04:26 PM
                                                     19AE-CC00134




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 20 of 37
                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 21 of 37
                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 22 of 37
                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 23 of 37
                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 24 of 37
                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 25 of 37
                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 26 of 37
                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 27 of 37
                                                                    Electronically Filed - Platte - April 22, 2019 - 04:26 PM
                                                     19AE-CC00134




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 28 of 37
                                                                                                             Electronically Filed - Platte - April 22, 2019 - 04:26 PM
                                                                                  19AE-CC00134
                 IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

        TILISA RAYFORD,                             )
                                                    )
        PLAINTIFF,                                  )
                                                    )
        v.                                          )
                                                    )          Case No.:
        MAIN EVENT ENTERTAINMENT,                   )
        LP.                                         )
                                                    )
        DEFENDANT.                                  )


       MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

        COMES NOW Plaintiff, by and through its attorney of record, and for its Motion for

Approval/Appoint of Private Process Server, and requests that D&B Legal Services, Inc.: Legal Names

(s):


        Jamie Andrews PPS19-0214            Tyler Kirkhart PPS19-0248        Marybeth Rice PPS19-0282
        Laura Bedkins PPS19-0215            Susan Kirkwood PPS19-0249        Makayla Richardson PPS19-0283
        Bernard Beletsky PPS19-0216         Richard Langdon PPS19-0250       Jorge Rivera PPS19-0284
        Kareem Boakye-Yiadom PPS19-0217     Greg Lanham PPS19-0251           Richard Roth PPS19-0286
        Eddie Bogue PPS19-0218              Damon Lester PPS19-0252          Brenda Schiwitz PPS19-0287
        Arthur Boyer PPS19-0219             John Logan PPS19-0253            Brian Schmidt PPS19-0288
        Scott Brady PPS19-0220              Kenneth Marshall PPS19-0254      Laura Skinner PPS19-0289
        Jeffrey Brown PPS19-0221            Deborah Martin PPS19-0255        Thomas Skinner PPS19-0290
        Hester Ray Bryant PPS19-0222        Michael Martin PPS19-0256        Tiffany Stephenson PPS19-0291
        Nicole Bucklew PPS19-0223           Casey McKee PPS19-0257           David Taliaferro PPS19-0292
        Corinna Celoso PPS19-0224           Austin McVay PPS19-0258          Donald Walker PPS19-0293
        Greg Coon PPS19-0225                Patricia Medley PPS19-0259       Ryan Weekley PPS19-0294
        Marrissa Doan PPS19-0226            Jason Moody PPS19-0260           Andrew Wheeler PPS19-0295
        Tonya Elkins PPS19-0227             Ronald Moore PPS19-0261          Christian Wheeler PPS19-0296
        William Ferrell PPS19-0228          Cassandra Musick PPS19-0262      Roger White PPS19-0297
        Robert Finley PPS19-0229            Andrew Myers PPS19-0263          Jerry Whitworth PPS19-0298
        Kenneth Fountain III PPS19-0230     Frederick Myers PPS19-0264       Shannon Whitworth PPS19-0299
        Andrew Garza PPS19-0231             James Myers PPS19-0265           Andrew Wickliffe PPS19-0300
        Bradley Gordon PPS19-0232           Stephanie Myers PPS19-0266       Debra Woodhouse PPS19-0301
        Thomas Gorgen PPS19-0233            Regina Nance PPS19-0267          Alfonso Zambrand PPS19-0302
        Todd Harbour PPS19-0234             Jeremy Nicholas PPS19-0268       Greg Zotta PPS19-0303
        Rufus Harmon PPS19-0235             Greg Noll PPS19-0269             James Hannah PPS19-0420
        Natalie Hawks PPS19-0236            Robert M O’Sullivan PPS19-0270   Betty Johnson PPS19-0104
        Sharon Hendrickson PPS19-0237       Charles Perry PPS19-0271         Randy Stone PPS19-0186
        Wendy Hilgenberg PPS19-0238         Devin Pettenger PPS19-0272       Jarrett Bullock PPS19-0030
        Donald Hilsdon PPS19-0239           Carrie Pfeifer PPS19-0273        James Hise PPS19-0093
        Gerald Hissam PPS19-0240            Herbert Pope PPS19-0274          Bert Lott PPS19-0121
        Alex Holland PPS19-0241             Bill Powell PPS19-0275           Michael Noble PPS19-0137
        Richard Hopson PPS19-0242           Dee Powell PPS19-0276            Edna Russell PPS19-0156
        Edward Johnson PPS19-0243           Samantha Powell PPS19-0277       Mark Braden PPS19-0314
        Patrick Jones PPS19-0244            Kim Presler PPS19-0278           Joe Sherrod PPS19-0171
        Janet Kerr PPS19-0245               Marcus Presler PPS19-0279        Anthony Spada PPS19-0180
        Brent Kirkhart PPS19-0246           Richard Raymond PPS19-0280       Corinna Celoso PPS19-0224
        Janice Kirkhart PPS19-0247          Kim Rice PPS19-0281              Douglas Hays PPS19-0083
        Jim Frago PPS19-0074
             Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 29 of 37
                                                                                                           Electronically Filed - Platte - April 22, 2019 - 04:26 PM
        who are qualified persons to serve process, are not parties and are not less than eighteen (18)

years of age, as private process servers in the above cause to serve process in this case.




                                                      Respectfully Submitted,

                                                      CORNERSTONE LAW FIRM

                                              By:     /s/ Marc N. Middleton
                                                      Marc N. Middleton Mo. Bar #60002
                                                      m.middleton@cornerstonefirm.com
                                                      Megan L. Stiles       Mo. Bar #69202
                                                      m.stiles@cornerstonefirm.com
                                                      8350 N. St. Clair Ave. Ste 225
                                                      Kansas City, Missouri 64151
                                                      Telephone             (816) 581-4040
                                                      Facsimile             (816) 741-8889
                                                      ATTORNEYS FOR PLAINTIFF




                                                 ORDER

        It is hereby ordered that the Plaintiff’s Motion for Approval and Appointment of private process

server is granted and the above-named individuals are hereby approved and appointed to serve process

in the above-captioned matter.



Date:
                                              Judge or Clerk




            Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 30 of 37
             IN THE 6TH JUDICIAL CIRCUIT, PLATTE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 19AE-CC00134
THOMAS C FINCHAM
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
TILISA RAYFORD                                                  MARC NELSON MIDDLETON
                                                                8350 NORTH ST CLAIR AVENUE
                                                                SUITE 225
                                                          vs.   KANSAS CITY, MO 64151
Defendant/Respondent:                                           Court Address:
MAIN EVENT ENTERTAINMENT, LP                                    415 3RD STREET
Nature of Suit:                                                 SUITE 5
CC Employmnt Discrmntn 213.111                                  PLATTE CITY, MO 64079                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: MAIN EVENT ENTERTAINMENT, LP
                            Alias:
 REG. AGENT THE CORP. COMPANY
 120 S. CENTRAL AVE.
 CLAYTON, MO 63105
      COURT SEAL OF        You          are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     _______________________________
                                        Tuesday, April 23, 2019                    ______________________________________________________
                                                                                    /s/ Kimberly K. Johnson C.C. by Lindsey D. Burris D.C.
      PLATTE COUNTY
                                                    Date                                                     Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-298              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19      Page
                                                                  54.13, and 54.20;   31 of– 506.140,
                                                                                    506.120   37 and 506.150 RSMo
             IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

                                    NOTICE
                             SETTING ON CALENDAR

STATE OF MISSOURI             )
                              ) ss
COUNTY OF PLATTE              )

CASE NO:        19AE-CC00134
NATURE OF SUIT: CC Employmnt Discrmntn 213.111

TILISA RAYFORD
Plaintiff/Petitioner

        v.

MAIN EVENT ENTERTAINMENT, LP
Defendant/Respondent

TO:
TILISA RAYFORD         MAIN EVENT             MARC NELSON
8350 N. ST. CLAIR      ENTERTAINMENT,         MIDDLETON
AVE. STE. 225          LP                     8350 NORTH ST
KANSAS CITY, MO        REG. AGENT THE         CLAIR AVENUE
64151                  CORP. COMPANY 120      SUITE 225
                       S. CENTRAL AVE.        KANSAS CITY, MO
                       CLAYTON, MO 63105      64151

       You are hereby notified that the referenced case has been set on the calendar as
follows:

               Division:      DIVISION 1 COURT ROOM
               Date:          02-AUG-2019
               Time:          09:00 AM
               Setting:       90 DAY DOCKET CALL


Date: 23-APR-2019

                                                            Kimberly K. Johnson
                                                            Circuit Clerk, Platte County




V:\LOCTEMPS\TRST.doc
      Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 32 of 37
                                                                                                             Electronically Filed - Platte - April 22, 2019 - 04:26 PM
                                                                                  19AE-CC00134
                 IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

        TILISA RAYFORD,                             )
                                                    )
        PLAINTIFF,                                  )
                                                    )
        v.                                          )
                                                    )          Case No.:
        MAIN EVENT ENTERTAINMENT,                   )
        LP.                                         )
                                                    )
        DEFENDANT.                                  )


       MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

        COMES NOW Plaintiff, by and through its attorney of record, and for its Motion for

Approval/Appoint of Private Process Server, and requests that D&B Legal Services, Inc.: Legal Names

(s):


        Jamie Andrews PPS19-0214            Tyler Kirkhart PPS19-0248        Marybeth Rice PPS19-0282
        Laura Bedkins PPS19-0215            Susan Kirkwood PPS19-0249        Makayla Richardson PPS19-0283
        Bernard Beletsky PPS19-0216         Richard Langdon PPS19-0250       Jorge Rivera PPS19-0284
        Kareem Boakye-Yiadom PPS19-0217     Greg Lanham PPS19-0251           Richard Roth PPS19-0286
        Eddie Bogue PPS19-0218              Damon Lester PPS19-0252          Brenda Schiwitz PPS19-0287
        Arthur Boyer PPS19-0219             John Logan PPS19-0253            Brian Schmidt PPS19-0288
        Scott Brady PPS19-0220              Kenneth Marshall PPS19-0254      Laura Skinner PPS19-0289
        Jeffrey Brown PPS19-0221            Deborah Martin PPS19-0255        Thomas Skinner PPS19-0290
        Hester Ray Bryant PPS19-0222        Michael Martin PPS19-0256        Tiffany Stephenson PPS19-0291
        Nicole Bucklew PPS19-0223           Casey McKee PPS19-0257           David Taliaferro PPS19-0292
        Corinna Celoso PPS19-0224           Austin McVay PPS19-0258          Donald Walker PPS19-0293
        Greg Coon PPS19-0225                Patricia Medley PPS19-0259       Ryan Weekley PPS19-0294
        Marrissa Doan PPS19-0226            Jason Moody PPS19-0260           Andrew Wheeler PPS19-0295
        Tonya Elkins PPS19-0227             Ronald Moore PPS19-0261          Christian Wheeler PPS19-0296
        William Ferrell PPS19-0228          Cassandra Musick PPS19-0262      Roger White PPS19-0297
        Robert Finley PPS19-0229            Andrew Myers PPS19-0263          Jerry Whitworth PPS19-0298
        Kenneth Fountain III PPS19-0230     Frederick Myers PPS19-0264       Shannon Whitworth PPS19-0299
        Andrew Garza PPS19-0231             James Myers PPS19-0265           Andrew Wickliffe PPS19-0300
        Bradley Gordon PPS19-0232           Stephanie Myers PPS19-0266       Debra Woodhouse PPS19-0301
        Thomas Gorgen PPS19-0233            Regina Nance PPS19-0267          Alfonso Zambrand PPS19-0302
        Todd Harbour PPS19-0234             Jeremy Nicholas PPS19-0268       Greg Zotta PPS19-0303
        Rufus Harmon PPS19-0235             Greg Noll PPS19-0269             James Hannah PPS19-0420
        Natalie Hawks PPS19-0236            Robert M O’Sullivan PPS19-0270   Betty Johnson PPS19-0104
        Sharon Hendrickson PPS19-0237       Charles Perry PPS19-0271         Randy Stone PPS19-0186
        Wendy Hilgenberg PPS19-0238         Devin Pettenger PPS19-0272       Jarrett Bullock PPS19-0030
        Donald Hilsdon PPS19-0239           Carrie Pfeifer PPS19-0273        James Hise PPS19-0093
        Gerald Hissam PPS19-0240            Herbert Pope PPS19-0274          Bert Lott PPS19-0121
        Alex Holland PPS19-0241             Bill Powell PPS19-0275           Michael Noble PPS19-0137
        Richard Hopson PPS19-0242           Dee Powell PPS19-0276            Edna Russell PPS19-0156
        Edward Johnson PPS19-0243           Samantha Powell PPS19-0277       Mark Braden PPS19-0314
        Patrick Jones PPS19-0244            Kim Presler PPS19-0278           Joe Sherrod PPS19-0171
        Janet Kerr PPS19-0245               Marcus Presler PPS19-0279        Anthony Spada PPS19-0180
        Brent Kirkhart PPS19-0246           Richard Raymond PPS19-0280       Corinna Celoso PPS19-0224
        Janice Kirkhart PPS19-0247          Kim Rice PPS19-0281              Douglas Hays PPS19-0083
        Jim Frago PPS19-0074
             Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 33 of 37
                                                                                                                   Electronically Filed - Platte - April 22, 2019 - 04:26 PM
        who are qualified persons to serve process, are not parties and are not less than eighteen (18)

years of age, as private process servers in the above cause to serve process in this case.




                                                        Respectfully Submitted,

                                                        CORNERSTONE LAW FIRM

                                              By:       /s/ Marc N. Middleton
                                                        Marc N. Middleton Mo. Bar #60002
                                                        m.middleton@cornerstonefirm.com
                                                        Megan L. Stiles       Mo. Bar #69202
                                                        m.stiles@cornerstonefirm.com
                                                        8350 N. St. Clair Ave. Ste 225
                                                        Kansas City, Missouri 64151
                                                        Telephone             (816) 581-4040
                                                        Facsimile             (816) 741-8889
                                                        ATTORNEYS FOR PLAINTIFF

                                                                                                     FILED
                                                                                                  4/23/2019
                                                                                                   08:05 am
                                                                                             KIMBERLY K. JOHNSON
                                                                                               CIRCUIT CLERK
                                                                                             PLATTE COUNTY, MO
                                                  ORDER

        It is hereby ordered that the Plaintiff’s Motion for Approval and Appointment of private process

server is granted and the above-named individuals are hereby approved and appointed to serve process

in the above-captioned matter.



Date:   Tuesday, April 23, 2019                 /s/ Kimberly K. Johnson C.C. by Lindsey D. Burris D.C.

                                              Judge or Clerk




            Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 34 of 37
                                                                   Electronically Filed - Platte - May 02, 2019 - 10:11 AM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 35 of 37
                                                                   Electronically Filed - Platte - May 02, 2019 - 10:11 AM




Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 36 of 37
Case.net: 19AE-CC00134 - Docket Entries                                                                                              Page 1 of 1




                                                                                         Search for Cases by: Select Search Method...          
Judicial Links    |   eFiling   |   Help    |   Contact Us    |    Print                         GrantedPublicAccess        Logoff SARAMCCALLUM

                      19AE-CC00134 - TILISA RAYFORD V MAIN EVENT ENTERTAINMENT,
                                               LP (E-CASE)


                                This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:                                            Display Options:
Click here to Respond to Selected Documents
                                                                                          Descending
                                                                                                                              All Entries      
                                                                                          Ascending


05/02/2019            Corporation Served
                      Document ID - 19-SMCC-298; Served To - MAIN EVENT ENTERTAINMENT, LP; Server - ; Served Date
                      - 25-APR-19; Served Time - 00:00:00; Service Type - Special Process Server; Reason Description -
                      Served; Service Text - Summons was returned served by SPS on 4/25/19 with Bonnie Love accepting
                      service. (ldb)
                      Notice of Service
                      Affidavit of Service filed. (ldb)
                          Filed By: MARC NELSON MIDDLETON
                          On Behalf Of: TILISA RAYFORD

04/23/2019            Summons Issued-Circuit
                      Document ID: 19-SMCC-298, for MAIN EVENT ENTERTAINMENT, LP. issued and returned to Attorney
                      to forward to SPS for service. (ldb)
                      Notice
                      NOTICE OF 90 DAY DOCKET CALL filed. Court date August 2, 2019 at 9:00 a.m. in DIV I. (ldb)
                      Order - Special Process Server
                      ORDER filed. (ldb)
                      Hearing Scheduled
                        Scheduled For: 08/02/2019; 9:00 AM ; THOMAS C FINCHAM; Platte

04/22/2019            Filing Info Sheet eFiling
                          Filed By: MARC NELSON MIDDLETON
                      Motion Special Process Server
                      MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER filed. (ldb)
                        Filed By: MARC NELSON MIDDLETON
                        On Behalf Of: TILISA RAYFORD
                      Pet Filed in Circuit Ct
                      PETITION FOR DAMAGES filed together with Exhibit 1-2. (ldb)
                      Judge Assigned
Case.net Version 5.14.0.10                                        Return to Top of Page                                       Released 04/12/2019




                 Case 5:19-cv-06071-SRB Document 1-2 Filed 05/24/19 Page 37 of 37
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                               5/10/2019
